Citation Nr: 0022310	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-16 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for the 
veteran's service-connected hiatal hernia, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1960, and from November 1960 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in February 1998 which, inter alia, increased the 
disability rating for the veteran's service-connected hiatal 
hernia from a noncompensable rating to 10 percent.  


FINDINGS OF FACT

1.  All relevant evidence has been obtained and considered by 
the Board.  

2.  The symptoms and manifestations of the veteran's service-
connected hiatal hernia disability include epigastric pain, 
dysphagia, nausea, vomiting, reflux, pyrosis and substernal 
and arm pain.  


CONCLUSION OF LAW

A disability rating of more than 10 percent is not warranted 
for the veteran's service-connected hiatal hernia.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.115, Diagnostic Code 7346 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background
In a rating decision dated in August 1983, service connection  
was granted for hiatal hernia, and the disability was 
assigned a noncompensable disability rating.  In June 1997 
the veteran filed a claim seeking an increased rating, 
explaining that his hiatal hernia had become so severe he had 
to take Tagamet(r) or a similar medication every day.  In a 
September 1997 VA Compensation and Pension examination the 
veteran's complaints of weekly episodes of heartburn and 
dyspepsia were noted.  He reported he took Tagament(r) twice a 
day, and that improved his symptoms significantly.  He added 
that for breakthrough heartburn he took Gaviscon(r).  He also 
reported intermittent lower abdominal pain once or twice each 
month.  The examiner's assessment was gastroesophageal reflux 
disease, well-controlled with H2 receptor antagonist.  The 
veteran had mild breakthrough symptoms, controlled by 
antacid.  The examiner concluded that the problem does not 
cause the veteran any significant distress, although he does 
require medicine.  

In a February 1998 rating decision the disability rating for 
hiatal hernia was increased to 10 percent.  

Service department treatment records were obtained and showed 
1996 complaints of epigastric pain and dysphagia weekly, 
nausea, vomiting, reflux relieved with TUMS(r).  In March 1998, 
the veteran sought treatment and complained of 
gastroesophageal reflux disease symptoms.  He was treated 
with Tagamet(r) and Prilosec(r).  An esophagogastroduodenoscopy 
(EGD) with biopsy was performed in May 1998; the results of 
that procedure were interpreted to show a slight irregular 
gastroesophageal junction.  

In June 1998 the veteran expressed disagreement with the 10 
percent rating assigned for his hiatal hernia.  He explained 
that he has persistent recurring burning pain in his sternum, 
regurgitation, reflux and pain in the left chest and arm.  He 
added that two physicians at a service department medical 
facility determined the chest and arm pains are attributable 
to his hernia, but the Board reviewed those records received 
in response to a 1997 request and note they contain no 
opinion linking the pains to the veteran's hiatal hernia.  He 
added that he is treated at a  VA hospital for his hiatal 
hernia, and uses antacids, Prilosec(r) and Tagamet(r).  

VA treatment records added to the claims folder show the 
veteran was examined at a service department medical facility 
in June 1998 for treatment of persistent symptoms of hiatal 
hernia and gastroesophageal reflux disease.  He was referred 
to VA's gastroenterology clinic for follow-up on the EGD.  

In July 1998 a VA Compensation and Pension examination was 
performed without the benefit of the veteran's claims folder 
or the medical record.  Upon examination he was in no acute 
distress, vital signs were stable, he was afebrile, heart and 
lung examinations were within normal limits, his abdomen was 
soft, nontender, nondistended, bowel sounds were positive, no 
hepatosplenomegaly and no masses were appreciated.  The 
relevant impression was gastroesophageal reflux disease, 
well-followed, with relief from Lansoprazole.  In a Statement 
of the Case issued in August 1998 the RO explained that a 
higher rating was not warranted because the veteran did not 
have symptomatology indicative of a higher level of 
impairment.  

In October 1998 the veteran perfected his appeal by arguing 
his hiatal hernia should be rated 30 percent disabling 
because he has persistent (almost daily), recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal pain, making it almost impossible 
for him to function.  He countered that it is not well 
controlled by medication, even though he takes twice the 
usual dose of Prilosec(r).  

Another VA Compensation and Pension examination was performed 
in January 2000, this time with the benefit of the claims 
folder.  The examiner noted the veteran's reported Prilosec(r) 
controlled his symptoms but he was unable to take it daily 
because of its side effects.  He stated the veteran wakes 
from sleep, presumably with discomfort from his hiatal 
hernia.  No dysphagia was noted, nor was melena.  The veteran 
complained of daily reflux or regurgitation.  Nausea and 
vomiting was reported to occur 2 to 4 times per month at 
night.  Current treatment consisted of Prilosec(r).  Upon 
examination the veteran's abdomen was nontender, 
nondistended, with positive bowel sounds and negative 
[illegible].   No weight loss was noted, and the examiner 
noted "good nutritional status."  The examiner referred to 
the May 1998 EGD, and stated that, "as [the veteran] w[ith] 
recent EGD finds consistent with [gastroesophageal reflux 
disease], no further studies indicated.  Will change 
Prilosec(r) to Lansoprazole."  The examiner did not respond to 
an inquiry on the examination report regarding pyrosis, 
epigastric or other pain, including associated substernal or 
arm pain.  The veteran was furnished a Supplemental Statement 
of the Case dated in January 2000.  


Laws and Regulations
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. §§ 3.102, 4.3 (1999).  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where, as here when the RO 
granted a 10 percent rating in February 1998, less than the 
maximum available benefit is awarded.

Disability due to hiatal hernia is rated under 38 C.F.R. 
§ 4.115, Diagnostic Code 7346.  Symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health are rated 60 percent disabling.  
Persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health is rated 30 percent disabling.  With two or more of 
the symptoms for the 30 percent evaluation of less severity, 
a 10 percent rating is warranted.  

Analysis

The Board is satisfied that the record before it contains all 
relevant medical evidence in existence that is necessary to 
permit a fair resolution of this appeal.  

The veteran has the following service-connected disabilities:  
osteoarthritis, lumbosacral spine with limitation of motion, 
rated 40 percent disabling; Peyronie's disease, rated 20 
percent disabling; Dupuytren's contractures of both hands, 
rated 10 percent disabling; osteoarthritis of both knees, 
each rated 10 percent disabling; bursitis with degenerative 
changes in both hips, each hip rated 10 percent disabling; 
plantar fasciitis, bilaterally, rated 10 percent disabling; 
osteoarthritis of the thoracic spine, rated 10 percent 
disabling; osteoarthritis of the cervical spine, rated 10 
percent disabling; and acne, hemorrhoids, residuals of 
fracture of the right clavicle, each of which is assigned a 
noncompensable rating.  The veteran's combined service-
connected disability rating is 80 percent.  He argues that a 
30 percent rating is warranted for his hiatal hernia.  

The evidence reveals that he does experience dysphagia, pain, 
vomiting, pyrosis and regurgitation.  Furthermore, although 
the medical record before the Board does not confirm the 
presence of substernal or arm pain, the veteran asserts that 
he experiences that pain and the Board finds his assertions 
in that regard to be credible evidence of their existence.  
However, the record does not show the veteran has sustained 
material weight loss, hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  Similarly, the record does not show 
the veteran's hiatal hernia symptoms have caused considerable 
impairment of health.  

It is correctly argued on the veteran's behalf that to 
warrant a higher rating, the veteran need not experience all 
the symptoms identified in the rating schedule for a 30 
percent or 60 percent rating.  The Board points out, however, 
that the symptoms the veteran experiences must be productive 
of at least considerable impairment of health to warrant a 
higher rating.  As the record does not suggest the hiatal 
hernia has caused an impairment of the veteran's health that 
could be fairly and accurately characterized as either 
considerable or severe, the Board finds there is no factual 
support for a decision that the veteran suffers a level of 
impairment that warrants a higher disability rating.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.115, Diagnostic 
Code 7346 (1999).  

Following careful consideration of the evidence, the Board 
concludes there is no credible evidence that the 
manifestations of the veteran's service-connected hiatal 
hernia results in marked functional impairment or adversely 
affects the veteran's industrial capabilities in a way or to 
a degree other than that addressed by VA's Rating Schedule.  
In that regard, the Board points out that disability 
evaluations are based on average impairment of earning 
capacity.  An extraschedular evaluation is available by 
regulation if the manifestations of the hiatal hernia present 
such an unusual or exceptional disability picture as to 
render the application of the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  An exceptional case 
includes such factors as "marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular rating 
standards."  Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  The test is a stringent one for, as the Court has 
held, "it is necessary that the record reflect some factor 
which takes the claimant outside the norm. . . The sole fact 
a claimant is unemployed or has difficulty obtaining 
employment is not enough."  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  The evidence in this case does not reveal 
frequent hospitalizations for treatment of the hiatal hernia, 
nor marked functional impairment from an industrial 
standpoint.  Accordingly, no additional action is required 
under 38 C.F.R. § 3.321(b)(1).  

If the positive and negative evidence was in approximate 
equipoise, the law requires that the benefit sought be 
granted, as the claimant is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In 
this case, however, the positive and negative evidence is not 
in equipoise.  Accordingly, the benefit of the doubt does not 
apply.   


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected hiatal hernia is not 
warranted, and the appeal is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


